 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 1037, International Longshoremen'sAssociation, AFL-CIO and ADM Grain Company,a subsidiary of Archer-Daniels-Midland Company.Case 18-CC 709March 26, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEII.OUpon charges duly filed, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 18, issued a complaint and noticeof hearing, dated May 25, 1978, against Local UnionNo. 1037, International Longshoremen's Association,AFL-CIO, hereinafter referred to as Respondent.The complaint alleged that Respondent has engagedin certain unfair labor practices affecting commercewithin the meaning of Sections 8(b)(4)(i) and (ii)(B)and 2(6) and (7) of the National Labor Relations Act.as amended. Copies of the charges and complaint andnotice of hearing were duly served on the parties. Re-spondent filed an answer to the complaint, denyingcommission of any unfair labor practices, raising cer-tain affirmative defenses, and requesting that thecomplaint be dismissed.Thereafter, the parties entered into a stipulation offacts and jointly petitioned the Board to transfer thisproceeding directly to itself for findings of fact, con-clusions of law, and order. The parties stipulated thatthey waived a hearing before, and the making of find-ings of fact and conclusions of law by, an Administra-tive Law Judge, and the issuance of an Administra-tive Law Judge's Decision, and that no oral testimonywas necessary or desired by any of the parties. Theparties also agreed that the charges, the complaintand notice of hearing, and the stipulation of facts,including the exhibits attached thereto, constitute theentire record in this case. They further agreed that,because this case arises out of the same factual con-text as Local Union No. 1037, International Long-shoremeen's Association, AFL-CIO (ADM Grain Com-pany, a subsidiat of Archer-Daniels-MidlandConzpan), 237 NLRB 1119 (1978), the record in thatcase is to be made part of the record in the instantproceeding.On November 13, 1978, the Board issued its orderapproving the stipulation and transferring the pro-ceeding to the Board. Thereafter, the General Coun-sel, the Charging Party, and Respondent filed briefsin support of their positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation, includ-ing the exhibits, the briefs, and the entire record inthis proceeding, and hereby makes the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERSArcher-Daniels-Midland Company, a Delawarecorporation, owns and operates ADM Grain Com-pany (hereinafter referred to as ADM), which is en-gaged in the receipt, storage, and shipment of grain atits Superior, Wisconsin, elevator. During the yearending December 31, 1977, a period representative ofits operations during all times material herein, ADMsold and distributed products valued in excess of$50,000 at its Superior, Wisconsin, elevator, of whichproducts valued in excess of $50,000 were shipped topoints located outside the State of Wisconsin. Duringthe same period, ADM purchased and caused to betransported and delivered to its Superior, Wisconsin,elevator grain and related materials valued in excessof $50,000, of which goods and materials valued inexcess of $50,000 were transported and delivered toits Superior, Wisconsin, elevator directly from pointslocated outside the State of Wisconsin.American Grain Trimmers Company, a Minnesotacorporation (hereinafter referred to as American), isengaged in the trimming and loading of cargo onmerchant vessels. It has a place of business in Supe-rior, Wisconsin, at which it has performed servicesvalued in excess of $50,000, of which services valuedin excess of $50,000 were performed in and for var-ious enterprises located in States other than Wiscon-sin during the year ending December 31, 1977, whichperiod is representative of its operations during alltimes material herein. During the same period, in thecourse and conduct of its business operations, Ameri-can performed shipping services as an essential link ininterstate and international trade and commerce val-ued in excess of $50,000, on cargo which is shipped ininterstate and international trade and commerce.We thus find that ADM and American are, andhave been at all times material herein, employers en-gaged in commerce and in business affecting com-merce within the meaning of Section 2(6) and (7) ofthe Act.II. RESPONI)ENF; THE LABOR ORGANIZAHIONINVOLVEDThe Respondent, Local Union No. 1037, Interna-tional Longshoremen's Association, AFL-CIO, is,and has been at all times material herein, a labor or-ganization within the meaning of Section 2(5) of theAct.241 NLRB No. 58434 INTERNATIONAL LONGSHOREMEN'S LOCAL UNION NO. 1037Ill. THE UNFAIR ABOR PRACTICESA. FactsThis case arises out of the same factual contextconsidered by the Board in a 10(k) proceeding re-ported at 237 NLRB 1119 (1978). In that case, theBoard considered a dispute between Local 1037, ILA,and Local Union No. 118, the American Federationof Grain Millers, AFL CIO, concerning the opera-tion of controls for long tubes, called "spouts," whichare used to load grain from ADM's elevator to ships'holds.Prior to the opening of the St. Lawrence Seaway in1959, grain was loaded through three spouts attachedto ADM's elevator, each of which was manned by anADM-employed grain miller. The vertical and tele-scopic (in and out) movements of the spouts werecontrolled by means of manually turned cranks onwinches located on the elevator wall some 30 feetfrom the nearest side of the ship. Longshoremen, em-ployed by a stevedoring concern hired by a grain buy-er's agent, stayed aboard ship. They controlled thelateral movements of the spouts by attached ropes.Through hand signals and/or shouting, the long-shoremen directed the grain millers, who were unableto see the holds, to start, slow, or stop the grain flowand to raise, lower, or telescope the spout.With an increase in shipping after the Seaway wasopened, ADM gradually modernized its operation. In1977, ADM constructed three grain towers situated 6feet from the water's edge on which larger electrifiedspouts were installed. The electrified controls forthese spouts now included a control for lateral move-ment. ADM also constructed in the middle tower a"cab" positioned about 30 feet above dock levelwhich was to house the electrical control panel for allspouts. This panel was to be operated by a grainmiller. By late 1977, all construction and electricalwork had been completed except for a voice commu-nication system linking the longshoremen aboard shipwith the cab. Because of this communication prob-lem, ADM transferred the electrified spout controlpanel from the grain miller operators on the dock tothe longshoremen on the deck. The Grain Millers Lo-cal subsequently filed several grievances alleging acontract violation. On November 28, 1977, ADM ad-mitted the violation and agreed to return the controlpanel to grain millers after completion of the voicecommunication system, which occurrred prior to thestart of the 1978 shipping season. Longshoremen,however, continued to operate the panel until theclose of the shipping season in December 1977.The 1978 shipping season began on April 15 withthe arrival of the ship Baie St. Paul. In accordancewith its agreement with the Grain Millers Local,ADM assigned the control panel in the cab to anADM-employed grain miller. A crew of longshore-men, represented by Respondent and employed byAmerican, was called upon to load that evening andthe loading procluded without incident, although thecrew did question the reassignment of the controlpanel. The loading of the ship was not completed thatevening and the crew therefore returned on Mondaymorning, April 17, to complete the job. Before begin-ning work, however, Respondent's president, WillardSeverson. demanded that the American longshore-men crew, who are represented by Respondent, begiven control of the spouts. An ADM representativeproposed splitting the controls and assigning the lat-eral controls to the American longshoremen on theship. The Grain Millers Local, however, rejected thiscompromise, and the longshoremen crew then left theship and ADM property. As a result of the work stop-page, the shipping agent moved the Baie St. Paul toanother elevator, and a second ship scheduled to beloaded was also diverted from ADM's facility. TheLongshoremen stayed out on strike from April 17through 20 and ADM was not able to resume normaloperations until April 21.B. Contentions of the PartiesBoth the Charging Party and the General Counselassert that, by its work stoppage, Respondent was at-tempting to exert pressure on American, with the ob-ject of either forcing a change in ADM's manner ofdoing business or coercing American to cease doingbusiness with ADM.Respondent raises two affirmative defenses. First,Respondent claims that its members engaged in awork stoppage to protest hazardous working condi-tions because the removal of their control over themovement of the spouts took away their only marginof safety. Second, Respondent maintains that ADMcannot be considered a "neutral" employer within thecontemplation of Section 8(b)(4)(B) of the Act.C. ConclusionsIn its memorandum to the Board in this case, Re-spondent reiterates its contention, initially made inthe 10(k) proceeding, that the longshoremen's refusalto work was based on their belief that assignment ofthe work of controlling "spouts" to the grain millers"created an unsafe and hazardous condition." Wehave carefully considered Respondent's memoran-dum and the briefs of the General Counsel and theCharging Party in light of the record in the 10(k) pro-ceeding which the parties have stipulated to be partof the record herein, and we find no merit in Respon-435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's asserted defense predicated on the alleged exis-tence of unsafe working conditions.Thus, as shown in the record and noted in the De-cision and Determination of Dispute in the 10(k) pro-ceeding (237 NLRB 1119), in the infrequent instanceswhen the view from the cab is obscured the cab op-erator can rely on instructions from longshoremenconveyed by hand signal, voice, or both. Further-more, spouts are not moved at all during loading op-erations, and when they are moved, movement is re-stricted in speed and distance (approximately 5 milesper hour and from 0 to 40 degrees from dead centerdepending on the ship). Finally, in the stipulation offacts herein, the parties agree that if called as a wit-ness the elevator manager would testify, and it wouldbe admissible as evidence, that there have been nopersonal accidents or injuries due to the operation ofthe electric spout controls located in the cab. Accord-ingly, based on our review of the record as a whole,we are unable to find any record evidence to supportRespondent's claim that the work stoppage in issuewas caused by the existence of unsafe conditions.'Nor do we find merit in Respondent's claim thatthe complaint should be dismissed because ADM wasnot a "neutral" employer and hence was not "entitledto the protection of Section 8(b)(4)(B) of the Act."The short answer to Respondent's argument is that itmisconceives the basis for the complaint in this case.Thus, as counsel for the General Counsel aptly pointsout in his brief, ADM most certainly is not a "neu-tral." However, the complaint alleges, and we find,that in furtherance of its labor dispute with ADMconcerning the assignment of the controls for spouts,Respondent engaged in a strike and work stoppageagainst American, an employer separate from ADM,which lacks authority to assign the controls andwhich has no interest in the dispute between ADMand Respondent-in sum, a "neutral" employer.2It iswell settled that a union violates Section 8(b)(4)(B)when it engages in a work stoppage against a neutralemployer, which employs its members, over a disputewith another employer.3 Accordingly, we find that,when Respondent engaged in a work stoppageI Assuming, arguendo, Respondent's conduct was in part motivated byconcern for safety, the record nevertheless supports a finding that an objectof its conduct was to obtain assignment of the controls of the grain spouts, anobject that it sought to achieve by exerting unlawful pressure on American.2 See International Longshoremen's Association, AFL-CIO (The Chesa-peake and Ohio Railway Company), 225 NLRB 1066 (1976): InternationalLongshoremen's Association, AFL-CIO (Consolidated Express, Inc.), 221NLRB 956 (1975), enfd. 537 F.2d 706 (2d Cir. 1976); and International Long-shoremen's and Warehousemen's Union, et al. (California Cartage Company,Inc.), 208 NLRB 994, 208 NLRB 986 (1974).3 N.L.R.B. v. Enterprise Association of Steam, Hot Water, Hydraulic Sprin-kler, Pneumatic Tube, ice Machine & General Pipefitters of New York andVicinity, Local Union No. 638 (Austin Co., Inc.), 429 U.S. 507 (1977): LocalNo. 742, United Brotherhood of Carpenters and Joiners of America (J. L.Simmons Company, Inc.), 237 NLRB 564 (1978).against American because of a dispute with a sepa-rate employer, ADM, it violated Section 8(b)(4)(i)and (ii)(B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with the operations of the Em-ployer, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead, and have led, to labordisputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact,conclusions, and the entire record, we make the fol-lowing:CONCLUSIONS OF LAW1. ADM Grain Company, a subsidiary of Archer-Daniels-Midland Company, is an employer engagedin commerce within the meaning of Section 2(2), (6),and (7) of the Act.2. American Grain Trimmers Company is an em-ployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.3. Local Union No. 1037, International Long-shoremen's Association, AFL-CIO, is, and at alltimes material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.4. By inducing and encouraging individuals em-ployed by American Grain Trimmers Company toengage in a work stoppage, an object thereof being toforce American Grain Trimmers to cease doing busi-ness with ADM Grain Company, a subsidiary ofArcher-Daniels-Midland Company, Respondent hasengaged and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and (ii)(B) ofthe Act.THE REMEDYHaving found that Respondent engaged, and is en-gaging, in certain unfair labor practices, we shall or-der that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.ORDERThe Respondent, Local Union No. 1037, Interna-tional Longshoremen's Association, AFL-CIO, Supe-rior, Wisconsin, its officers, agents, and representa-tives, shall:436 INTERNATIONAL LONGSHOREMEN'S LOCAL UNION NO. 10371. Cease and desist from:(a) Engaging in. or in any manner, including or-ders, directions, instructions, or appeals, howevergiven, made, or imparted, inducing or encouragingany individual employed by American Grain Trim-mers Company, or by any other person engaged incommerce or in an industry affecting commerce, toengage in a work stoppage or in a refusal in thecourse of his employment where the object of any ofthe foregoing conduct is to force or require AmericanGrain Trimmers Company to cease doing businesswith ADM Grain Company, a subsidiary of Archer-Daniels-Midland Company.(b) In any other manner restraining or coercingemployees of American Grain Trimmers Company,or of any other company, in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Withdraw and rescind any and all orders, di-rections, instructions, requests, or appeals pursuant towhich employees of American Grain Trimmers Com-pany engaged in a work stoppage on April 17 20,1978, on the docks owned by ADM Grain Company,a subsidiary of Archer-Daniels-Midland Company,Superior, Wisconsin.(b) Post at its offices or meeting halls copies of theattached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Directorfor Region 18, after being duly signed by Respon-dent's authorized representative, shall be posted im-mediately upon receipt thereof, and be maintained byit for 60-consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees and members are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material. Respondent shall also sign copies ofthe notice which the Regional Director shall makeavailable for posting by American Grain TrimmersCompany and ADM Grain Company, a subsidiary ofArcher-Daniels-Midland Company, they being will-ing.4 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."(c) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENAIIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentBoth sides having had the opportunity to presenttheir evidence, the National Labor Relations Boardhas found that we have violated the National LaborRelations Act and has ordered us to post this noticeand abide by its terms.WE WILL NOT call a strike or, in any way, or-der, direct, instruct, urge, ask, persuade, or influ-ence our members or other individuals employedby American Grain Trimmers Company or byany other company to refuse to do any work, norwill we put pressure of any kind on AmericanGrain Trimmers Company or any other com-pany where our purpose in doing any of thesethings is to force American Grain TrimmersCompany or any other company to stop doingbusiness with ADM Grain Company, a subsid-iary of Archer-Daniels-Midland Company.WE WILL NOI in any other manner restrain orcoerce employees of American Grain TrimmersCompany or any other company in the exerciseof rights guaranteed by Section 7 of the Act.WE WILL, and we do now, cancel, revoke, andwithdraw the orders and instructions given toour members and other individuals employed byAmerican Grain Trimmers Company to engagein a work stoppage at the docks owned by ADMGrain Company, a subsidiary of Archer-Daniels-Midland Company.WE WIL.L, and we do now, notify our membersand other individuals employed by AmericanGrain Company that we have no objection totheir working at docks owned by ADM GrainCompany, a subsidiary of Archer-Daniels-Mid-land Company.LOCAL UNION No. 1037 INTERNATIONALLONGSHOREMEN'S ASSOCIATION, AFL-CIO437